Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-378

IN RE CHRISTOPHER B. SHEDLICK
                                                            2021 DDN 52
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 1010480

BEFORE: Thompson and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                  ORDER
                            (FILED— August 12, 2021)

       On consideration of the certified order from the state of Virginia suspending
respondent from the practice of law in that jurisdiction by for a period of three
months with conditions; this court’s June 23, 2021, order suspending respondent
pending resolution of this matter and directing him to show cause why reciprocal
discipline should not be imposed; and the statement of Disciplinary Counsel; and it
appearing that respondent failed to file either a response to this court’s order to show
cause or his D.C. Bar R. XI, §14(g) affidavit, it is

       ORDERED that Christopher B. Shedlick is hereby suspended from the
practice of law in the District of Columbia for a period of three months subject to
the conditions imposed by the state of Virginia. See In re Sibley, 990 A.2d 483 (D.C.
2010); In re Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of
identical reciprocal discipline applies to all cases in which the respondent does not
participate). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
suspension will not begin to run until such time as he files his D.C. Bar R. XI, §
14(g) affidavit.

                                      PER CURIAM